            Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.1 Page 1 of 15
                                                                                 ,··
AO 106 (Rev. 04/10) Applicati on for a Searc h Warrant   'jlA-5
                                        UNITED STATES DISTRICT C
                                                                                                     u        - __          }_Ja




                                                                      for the                                   SEP 2 5 2019
                                                          Southern District of California

              In the Matter of the Search of
                                                                                              .
                                                                                              (
                                                                                                       CLERK US DIS rRICl COURT
                                                                                                    SOUTH ERN DISll-HC I Or CALIFORNIA
                                                                         )                          BY                       \ DEPUT Y
          (Briefly describe the property to be searched                  )
           or identify the person by name and address)                   )           Case No.
         INSTAGRAM ACCOUNT: izzyj428
      STORED AT PREMISES CONTROLLED BY
                                                                         )
                                                                         )                          '19 MJ4 147
                FACEBOOK, INC                                            )
                                                                                                                                   f
                                                                                                                                   l·
                                              APPLICATION FOR A SEARCH W Afuu.NT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr~ e~i{fatiiW,a~g7ej and give its location):



                   Northern
located in the - - --       District of                                      California             , there is now concealed (identify the
                       ----
person or describe the property to be seized):
 See Attachment B


           The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 rrf evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
             Code Section                                                            Offense Description
         18 U.S.C. § 641                            Stolen government property
         18 U.S .C. § 2315                          Sale of stolen goods
         UCMJ Article 121                           Theft of government property
           The application is based on these facts:
         See attached affidavit of Naval Criminal Investigative Service S/A Cynthia G. Carter

           0 Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ __                                 ) is requested
             under 18 U.S .C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                ~                     ~
                                                                                                   Applicant 's signature

                                                                                          Cynthia G. Carter, NCIS Special Agent
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date :           9/2>/2-o;j
City and state: San Diego, California                                                                    ETT, U.S . Magistrate Judge
                                                                                                   Printed name and title
       Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.2 Page 2 of 15



                                           AFFIDAVIT
 1
           I, Cynthia G. Carter, a Special Agent with the Naval Criminal Investigative Service
 211 (NCIS), having been duly sworn, hereby state as follows:
 3
                                        INTRODUCTION
 4
            1.   I make this affidavit in support of an application for a search warrant for
 5
     information associated with Instagram account: izzyj428 (the "Subject Account") that is
 6
     stored at premises owned, maintained, controlled, or operated by Instagram, LLC,
 7
     ("Instagram") a social-networking company owned by Facebook, Inc. and headquartered in
 8
     San Francisco, California.
 9
10          2.   On May 9, 2019, the Hon. Stanley A. Boone, United States Magistrate Judge,

11 issued a search warrant for the Subject Account in S.D. Case No. 19MJ1926; however, it
12 was later determined that the Application for Search Warrant and Search Warrant had
13 inadvertently omitted the letter "j" from the username. The Application for Search Warrant
14 and Search Warrant is being resubmitted for the Subject Account with the corrected
15 username.
16         3.    The information to be searched is described in the following paragraphs and in

17 Attachment A. This affidavit is made in support of an application for a search warrant under
18 18 U.S.C. §§ 2703(a), (b)(l)(A), and (c)(l)(A), to require Instagram to disclose to the
19 government records and other information in its possession, including the contents of

20 communications, pertaining to the subscriber or customer associated with the Subject
2 1 Account.
22         4.    Based on my training and experience and the facts as set forth in this affidavit,
23 there is probable cause to believe that violations of Title 18, United States Code, Section(s)
24 641, Title 18, United States Code, Section(s) 2315, and Uniform Code of Military Justice
25 (UCMJ) Article 121, having been committed by Isaac LAFOE. There is also probable cause
26 to search the Subject Account for information described in Attachment A for evidence of
27 these crimes and items to be seized listed in Attachment B.

28

                                                1
        Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.3 Page 3 of 15



           5.     This Court has jurisdiction to issue the requested warrant because it is "a court
 1
     of competent jurisdiction" as defined by 18 U.S.C . § 2711. 18 U.S.C. §§ 2703(a), (b )(l)(A),
 2
     & ( c)(1 )(A). Specifically, the Court is "a district court of the United States ... that has
 3
     jurisdiction over the offense being investigated." 18 U.S.C . § 2711(3)(A)(i).
 4
 5
                                 EXPERIENCE AND TRAINING

 6
           6.     I am a Special Agent with the Naval Criminal Investigative Service (NCIS),
     and have been since February 2018. My current assignment is in general crimes
 7
 8 investigations which includes investigating crimes such as sexual assaults and theft of
 9 government property. My relevant training and experience includes the Criminal
10 Investigator Training Program and the NCIS Special Agent Basic Training Program both
11 held at the Federal Law Enforcement Training Center, Glynco, GA. Prior to my
12 employment by NCIS, I received my Masters of Science in Justice Studies with a
13 concentration in Homeland Security and my Bachelors of Science in Criminal Justice with
14 a minor in Computer Science. I was also enlisted in the United States Army as a Satellite
15 Controller and stationed at one of seven Wideband Satellite Operation Centers in the United
16 States Army. My duties as a Satellite Controller consisted of being in control of and sending
17 commands to up to four Department of Defense Communications Satellites. Each
18 Department of Defense Satellite is worth approximately $2 billion in its lifespan. While in
l 9 the Army, I also volunteered with the Honolulu Police Department (HPD). My duties
20 consisted of entering pawn shop sales and buys into HPD's database. My duties as an NCIS
21   Special Agent include, but are not limited to, investigating crimes committed on or aboard
22 US Navy and Marine Corps installations, aircraft, or vessels; investigating crimes
23 committed by or against US Navy or Marine Corps service members or civilian employees;
24 and investigating crimes involving Department of Navy equities.

25         7.     The facts in this affidavit come from my personal observations, my training
26 and experience, and information obtained from other agents and witnesses. This affidavit
27 is intended to show merely that there is sufficient probable cause for the requested warrant
28 and does not set forth all of my knowledge about this matter.

                                                2
       Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.4 Page 4 of 15



                         FACTS SUPPORTING PROBABLE CAUSE
 1
           8.    Michael Garcia has been selling military equipment for approximately two
 2
     years. Garcia has sold military equipment on commission and by purchasing the items and
 3
     turning around and selling !t. Garcia utilized the Instagram page "Mr.Raidmod" as his
 4
     platform to sell military equipment. Garcia's Instagram page came under question for
 5
     selling stolen government equipment in early 2019.
 6
           9.    Phoenix Police Department (PPD) was notified of Garcia's activities and
 7
     conducted their own investigation. PPD obtained search warrants to track Garcia via Global
 8
     Positioning System (GPS) and subsequently tracked Garcia from February 6, 2019 to
 9
     February 7, 2019. PPD arrested Garcia and conducted a search warrant ofhis apartment on
10
11 February 7, 2019. PPD seized suspected stolen government equipment from Garcia's
12 apartment including, ballistic plates, ballistic helmets, and ear protection with
13 communication wire.
14     10. PPD interviewed Garcia on February 7, 2019. Garcia was advised of his

15 Miranda rights and elected to make a statement. Garcia stated he bought suspected stolen
16 government equipment from LAFOE in January 2019. Garcia stated he bought uniforms,
17 one ballistic helmet, ear protection, pressure gages, swimmer ballistic plates, and ballistic
l 8 plates from LAFOE. Garcia reported the swimmer ballistic plates had their serial numbers
l9 scratched off and he (GARCIA) knew they were stolen once he (GARCIA) received the

20 government equipment from LAFOE. Garcia stated he communicated with LAFOE through
21 Instagram and text messaging and he (GARCIA) further stated that he (GARCIA) paid
22 LAFOE $3,000 for the government equipment through PayPal. Garcia is currently being
23 prosecuted in the State of Arizona, criminal case no. 2019-123673.

24         11.   LAFOE was interviewed by NCIS on February 11, 2019. LAFOE was advised
25 of his Miranda rights and elected to make a statement. LAFOE acknowledged he sold
26 government equipment to Garcia. LAFOE stated he communicated with Garcia through text
27 messaging. LAFOE alleged he bought the stolen government equipment from Ethan
28 Johnson. In a separate Mirandized interview, Ethan JOHNSON denied the allegation and

                                               3
       Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.5 Page 5 of 15



     stated LAFOE is the one stealing government equipment. LAFOE stated he sold the stolen
 1
      government equipment to Garcia for $1,100 and received payment by Venmo.
 2 11
              12. LAFOE gave NCIS permission to search his apartment he shares with his
 3
      girlfriend, Hayley Digianni, located at 4052 Oregon Street Unit 2, San Diego, California,
 4
      and his vehicle, a Toyota 4 Runner. LAFOE called Digianni, who is on the apartment lease,
 5
      prior to the execution of the search of the apartment for permission. Digianni telephonically
 6
      gave permission for NCIS to search the apartment.
 7
              13. A search was conducted at LAFOE's apartment on February 11, 2019. LAFOE
 8
      pointed out a military plate carrier located in the closet of the master bedroom as not being
 9
10
      his. NCIS seized the plate carrier from LAFOE's apartment.
              14. Further investigation produced positive identification the plate carrier and duty
11
12
      belt belongs to Navy Special Operations Chief Aaron Magenot. In mid-February, Magenot

13 was interviewed and stated that he labels his gear with a red "X" inside a box or by writing
14 "MAGE" on his gear. Magenot confirmed during the interview that some of his gear was
15 missing. The seized plate carrier and duty belt had either one or both of the identifying
16 markers mentioned by Magenot.
17       15. LAFOE gave NCIS permission to search his Apple !Phone cellular phone. A
1811 Cellebrite extraction was taken of LAFOE's Apple iPhone bearing phone number (619)
19 361-6965.

20       16. A review of LAFOE's Cellebrite extraction for stolen government equipment
21 was conducted. There were multiple pictures of previously identified missing government
22 equipment on the Cellebrite extraction. The extraction contained a photograph ofMagenot's
23 "bone frog" ballistic helmet. There is a photograph showing various firearm magazines with
24 Magenot's identifying marker, an "X" inside a red box. A photograph of military pants, a
25   combat shirt, a "bone frog" helmet, and a plate carrier appear to have been taken 'inside of
26 LAFOE' s apartment. There was a screenshot of an Instagram story (where the picture
27 disappears after 24 hours) of Garcia's address, 2311 E. Union Hills Dr. Apt. 170, Phoenix,
28 AZ 85024. A screenshot of a shipping address of 4052 Oregon St. Apt. 2, San Diego, CA

                                                 4
             Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.6 Page 6 of 15



          92104 was taken. The Cellebrite extraction revealed that the photographs were uploaded to
 1
          LAFOE's Apple iCloud associated with his Apple iPhone.
 2
                17.    While reviewing the Cellebrite extraction, I observed photographs and pictures
 3
          of the government equipment with the marked insignia (as detailed by Chief Magenot) in
 4
          LAFOE's phone. Based on the GARCIA interview, I believe that LAFOE uses the Subject
 5
          Account to communicate with others, including GARCIA, to sell stolen government
 6
          equipment.
 7
                18.    Throughout this investigation, I have learned that the theft of government
 8
          equipment started in the beginning of 2018.
 9   11


10              19.    A preservation letter was sent to Instagram for the Subject Account on March

11        1, 2019. Further, the preservation request has been extended on multiple occasions, with the

12 most recent extension expiring on February 17, 2020. It is my belief that the evidence sought
13 in Attachment B continues to exist in the Subject Account.
14              20.    On May 9, 2019, I sought permission to search the Subject Account for the

15 period of January 1, 2018, up to and including May 9, 2019, by submitting an Application
16 for Search Warrant and Search Warrant to the Hon. Stanley A. Boone, United States
17 Magistrate Judge. The Hon. Stanley A. Boone issued the Search Warrant (under seal) that
18 same day in S.D. Case No. 19MJ1926.

19              21.    However, Facebook's initial response in May 2019 alerted me to the fact that

20 the Search Warrant sought records from account "izzy428" and not "izzyj428" (i.e. the
21 Subject Account), as the 'j' was inadvertently omitted in the initial Application for Search
22 Warrant and Search Warrant in 19MJ1926.

23          22. This Application for Search Warrant and Search Warrant is being re-submitted
24 II with regards to the Subject Account.

25        23. From my review of publicly available information provided by Instagram
26 about its service, including Instagram's "Privacy Policy," I am aware of the following about
27 Instagram and about the information collected and retained by Instagram.

28

                                                     5
        Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.7 Page 7 of 15



           24.    Instagram owns and operates a free-access social-networking website of the
 1
     same name that can be accessed at http://www.instagram.com. Instagram allows its users
 2
     to create their own profile pages, which can include a short biography, a photo of
 3
     themselves, and other information. Users can access Instagram through the Instagram
 4
     website or by using a special electronic application ("app") created by the company that
 5
     allows users to access the service through a mobile device.
 6
           25.    Instagram permits users to post photos to their profiles on Instagram and
 7
     otherwise share photos with others on Instagram, as well as certain other social-media
 8
     services, including Flickr, Facebook, and Twitter. When posting or sharing a photo on
 9
     Instagram, a user can add to the photo: a caption; various "tags" that can be used to search
10
11 for the photo (e.g., a user made add the tag #vw so that people interested in Volkswagen
12 vehicles can search for and find the photo); location information; and other information. A
13 user can also apply a variety of "filters" or other visual effects that modify the look of the
14 posted photos. In addition, Instagram allows users to make comments on posted photos,
15 including photos that the user posts or photos posted by other users of Instagram. Users can
l 6 also "like" photos.

17         26.     Upon creating an Instagram account, an Instagram user must create a unique

18 Instagram username and an account password. This information is collected and maintained
19 by Instagram.
20         27.    Instagram asks users to provide basic identity and contact information upon
21 registration and also allows users to provide additional identity information for their user
22 profile. This information may include the user's full name, e-mail addresses, and phone
23 numbers, as well as potentially other personal information provided directly by the user to
24 Instagram. Once an account is created, users may also adjust various privacy and account
25 settings for the account on Instagram. Instagram collects and maintains this information.

26         28.    Instagram allows users to have "friends," which are other individuals with
27 whom the user can share information without making the information public. Friends on
28 Instagram may come from either contact lists maintained by the user, other third-party social

                                                6
             Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.8 Page 8 of 15



          media websites and information, or searches conducted by the user on Instagram profiles.
 1
     11   Instagram collects and maintains this information.
 2
                  29.   Instagram also allows users to "follow" another user, which means that they
 3
          receive updates about posts made by the other user. Users may also "unfollow" users, that
 4
          is, stop following them or block the, which prevents the blocked user from following that
 5
          user.
 6
                  30.   Instagram allow users to post and share various types of user content, including
 7
          photos, videos, captions, comments, and other materials. Instagram collects and maintains
 8
          user content that users post to Instagram or share through Instagram.
 9
                  31.   Instagram users may send photos and videos to select individuals or groups via
10
11 Instagram Direct. Information sent via Instagram Direct does not appear in a user's feed,
12 search history, or profile.
13          32. Users on Instagram may also search Instagram for other users or particular
14 11 types of photos or other content.

15                33.   For each user, Instagram also collects and retains information, called "log file"

16 information, every time a user requests access to Instagram, whether through a web page or
17 through an app. Among the log file information that Instagram's servers automatically
18 record is the particular web requests, any Internet Protocol ("IP) address associated with the
19 request, type of browser used, any referring/exit web pages and associated URLs, pages
2o viewed, dates and times of access, and other information.
21      34. Instagram also collects and maintains "cookies," which are small text files
22 containing a string of numbers that are placed on a user's computer or mobile device and
23 that allows Instagram to collect information about how a user uses Instagram. For example,
24 Instagram uses cookies to help users navigate between pages efficiently, to remember
25 preferences, and to ensure advertisements are relevant to a user's interests.

26                35.   Instagram also collects information on the particular devices used to access
27 II Instagram. In particular, Instagram may record "device identifiers," which includes data

28

                                                       7
            Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.9 Page 9 of 15



          files and other information that may identify the particular electronic device that was used
 1
     11   to access Instagram.
 2
                36.    Instagram also collects other data associated with user content. For example,
 3
          Instagram collects any "hashtags" associated with user content (i.e., keywords used),
 4
          "geotags" that mark the location of a photo and which may include latitude and longitude
 5
          information, comments on photos, and other information.
 6
                3 7.   Instagram also may communicate with the user; by email or otherwise.
 7

 8 11 Instagram collects and maintains copies of communications between Instagram and the
 9 user.
                38.    As explained herein, information stored in connection with an Instagram
10
11 account may provide crucial evidence of the "who, what, why, when, where, and how" of
12 the criminal conduct under investigation, thus enabling the United States to establish and
13 prove each element or alternatively, to exclude the innocent from further suspicion. In my
14 training and experience, an Instagram user's account activity, IP log, stored electronic
15 communications, and other data retained by Instagram, can indicate who has used or
16 controlled the Instagram account. This "user attribution" evidence is analogous to the search
17 for "indicia of occupancy" while executing a search warrant at a residence. For example,
l 8 profile contact information, direct messaging logs, shared photos and videos, and captions
19 (and the data associated with the foregoing, such as geo-location, date and time) may be
20 evidence of who used or controlled the Instagram account at a relevant time. Further,
21 Instagram account activity can show how and when the account was accessed or used. For
22 example, as described herein, Instagram logs the Internet Protocol (IP) addresses from
23 which users access their accounts along with the time and date. By determining the physical
24 location associated with the logged IP addresses, investigators can understand the
25 chronological and geographic context of the account access and use relating to the crime
26 under investigation. Such information allows investigators to understand the geographic and
27 chronological context of Instagram access, use, and events relating to the crime under
28 investigation. Additionally, Instagram builds geo-location into some of its services. Geo-

                                                     8
      Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.10 Page 10 of 15



     location allows, for example, users to "tag" their location in posts and Instagram "friends"
 1
     to locate each other. This geographic and timeline information may tend to either inculpate
 2
     or exculpate the Instagram account owner. Last, Instagram account activity may provide
 3
     relevant insight into the Instagram account owner's state of mind as it relates to the offense
 4
     under investigation. For example, information on the Instagram account may indicate the
 5
     owner's motive and intent to commit a crime (e.g., information indicating a plan to commit
 6
     a crime), or consciousness of guilt (e.g., deleting account information in an effort to conceal
 7
 8 evidence from law enforcement).
         39. Based on the information above, the computers of Instagram are likely to
 9
10 contain all the material described above with respect to the Subject Account, including
11 stored electronic communications and information concerning subscribers and their use of
12 Instagram, such as account access information, which would include information such as
13 the IP addresses and devices used to access the account, as well as other account information
14 that might be used to identify the actual user or users of the account at particular times.
15          INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

16         40.    I anticipate executing this warrant under the Electronic Communications

17 Privacy Act, in particular Title 18, United States Code, Sections 2703(a), (b )(1 )(A), and
18 (c)( 1)(A), by using the warrant to require Instagram to disclose to the government copies of
19 the records and other information (including the content of communications) particularly
20 described in Section I of Attachment B. Upon receipt of the information described in Section
21 I of Attachment B, government-authorized persons will review that information to locate
22 the items described in Section II of Attachment B.
23                                         CONCLUSION

24         41.    Based on the aforementioned factual information, I respectfully submit that
25 there is probable cause to believe that evidence, fruits, and instrumentalities of violations,
26 or attempted violations, of Title 18, United States Code, Section( s) 641, Title 18, United
27 States Code, Section(s) 2315, and Uniform Code of Military Justice (UCMJ) Article 121 ,
28 may be located in the Subject Account described in Attachment A.

                                                 9
           Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.11 Page 11 of 15



                42.       Based on the forgoing, I request that the Court issue the proposed search
 1
     11   warrant.
 2
                43.       Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is
 3
          not required for the service or execution of this warrant. Because the warrant will be served
 4
          on Instagram, who will then compile the requested records at a time convenient to it, there
 5
          exists reasonable cause to permit the execution of the requested warrant at any time in the
 6
          day or night.
 7
 8                                                 Respectfully submitted,

 9                                                   ~~
10                                                 Cynthia G. Carter, Special Agent

11                                                 Naval Criminal Investigative Service

12
13 II SUBSCRIBED and SWORN to before me on
14 11 this        7-r
                day of September, 2019.

15
16
17 HON. F. A.
18 United States Magistrate Judge

19
20
21
22
23
24
25
26
27
28

                                                       10
 Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.12 Page 12 of 15




                               ATTACHMENT A
                            Property to Be Searched
      This warrant applies to information associated with the Instagram profile
with the following usemame:
                                    izzyj428
that is stored at premises owned, maintained, controlled, or operated by Instagram,
LLC, a company that is owned by Facebook, Inc. and headquartered in Menlo
Park, California.
     Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.13 Page 13 of 15




                                  ATTACHMENT B
                             Particular Things to be Seized
I.       Information to be disclosed by Instagram, LLC
         To the extent that the information described in Attachment A is within the
possession, custody, or control of Instagram, LLC, including any messages,
records, files, logs, or information that have been deleted but are still available to
Instagram, LLC, or have been preserved pursuant to a request made under 18
U.S.C. § 2703(£), Instagram, LLC is required to disclose the following information
to the government for each account listed in Attachment A:
         a.    All identity and contact information, including full name, e-mail
               address, physical address (including city, state, and zip code), date of
               birth, phone numbers, gender, hometown, occupation, and other
               personal identifiers;

         b.    All past and current usernames associated with the_account;

         c.    The dates and times at which the account and profile were created,
               and the Internet Protocol ("IP") address at the time of sign-up;

         d.    All activity logs including IP logs and other documents showing the
               IP address, date, and time of each login to the account, as well as any
               other log file information;

         e.    All information regarding the particular device or devices used to
               login to or access the account, including all device identifier
               information or cookie information, including all information about the
               particular device or devices used to access the account and the date
               and time of those accesses;
Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.14 Page 14 of 15




    f.   All data and information associated with the profile page, including
         photographs, "bios," and profile backgrounds and themes;

    g.   All communications or other messages sent or received by the account
          from January 1, 2018 up to and including September 23, 2019;

    h.   All user content created, uploaded, or shared by the account, including
          any comments made by the account on photographs or other content
          from January 1, 2018 up to and including September 23, 2019;

    1.   All photographs and images in the user gallery for the account from
         January 1, 2018 up to and including September 23, 2019;

   J.    All location data associated with the account, including geotags from
         January 1, 2018 up to and including September 23, 2019;

    k.   All data and information that has been deleted by the user from
         January 1, 2018 up to and including September 23, 2019;

    1.   A list of all of the people that the user follows on Instagram and all
         people who are following the user (i.e., the user's "following" list and
         "followers" list), as well as any friends of the user;

    m.   A list of all users that the account has "unfollowed" or blocked;

    n.   All privacy and account settings;

    o.   All records of Instagram searches performed by the account, including
          all past searches saved by the from January 1, 2018 up to and
          including September 23, 2019;

    p.   All information about connections between the account and third-
         party websites and applications; and,
                                       2
  Case 3:19-mj-04147-FAG Document 1 Filed 09/25/19 PageID.15 Page 15 of 15




      q.     All records pertaining to communications between Instagram, LLC
             and any person regarding the user or the user's Instagram account,
             including contacts with support services, and all records of actions
             taken, including suspensions of the account.

II.   Information to be seized by the government
      All information described above in Section I that constitutes fruits, evidence
and instrumentalities of violations of Title 18, United States Code, Section( s) 641,
Title 18, United States Code, Section( s) 2315, and Uniform Code of Military
Justice (UCMJ) Article 121, involving Isaac LAFOE from January 1, 2018 through
September 23, 2019, for each username identified on Attachment A, information
pertaining to the following matters:
      a.     tending to indicate efforts to communicate with their coconspirators
             made about or in executing the sale or theft of government property;

      b.     tending to identify communications made in the weeks or months
             prior to the sale or theft of government property;

      c.     tending to identify celebratory remarks after successfully selling or
             stealing government property;

      d.     tending to identify communications made about covering up or hiding
             their crimes and escaping or hiding from law enforcement; and/or,

      e.     tending to identify photographs depicting the stolen or sale of
             govemmentproperty;and

      f.     tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records,
             or data involved in the activities described above.


                                          3
